      Case 4:20-cr-00041-RSB-CLR Document 22 Filed 07/23/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA                      )
                                              )
             v.                               ) CASE NO. 4:20-CR-41
                                              )
JUAN OROZCO-VASQUEZ,                          )
  a/k/a PEDRO OROZCO-OROZCO                   )
  a/k/a PEDRO LEONARDO OROZCO                 )
  a/k/a JUAN OROSCO-VASQUEZ                   )
                                              )

                                     ORDER

      Based upon the application of the Government with no objection by the

Defendant, and for good cause shown therein, it is hereby ORDERED:

      That the defendant’s name in the above-styled case, including indictment, and

all other related documents and filings, be corrected to the following:

      Juan Orozco-Vasquez, a/k/a Pedro Orozco-Orozco, a/k/a Pedro Leonardo

Orozco, a/k/a Juan Orosco-Vasquez.

      So ORDERED this UG day of -XO\ 2020.




                                 ________________________________________________
                                      ___________________________
                                 &+5,6723+(5/5$<
                                 0$*,675$7(JUDGE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
